Case: 19-60747      Document: 00515817888         Page: 1    Date Filed: 04/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 12, 2021
                                  No. 19-60747
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk


   Juan Ricardo Flores,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 684 863


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Juan Ricardo Flores, a native and citizen of Mexico, petitions for
   review of an order by the Board of Immigration Appeals (BIA) dismissing his
   appeal from the denial of his application for withholding of removal and relief
   under the Convention Against Torture (CAT) and denying his request to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60747      Document: 00515817888           Page: 2   Date Filed: 04/12/2021




                                     No. 19-60747


   remand the proceeding so that he could propose additional particular social
   groups. Because Flores does not challenge the BIA’s determinations that he
   waived his right to apply for asylum and that he was provided an opportunity
   to present evidence in support of his application, he has abandoned these
   claims. See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
          Substantial evidence supports the BIA’s determination that Flores
   was not entitled to withholding of removal. An applicant is entitled to
   withholding of removal if he shows that it is more likely than not that he will
   be persecuted on account of his race, religion, nationality, membership in a
   particular social group, or political opinion. 8 U.S.C. § 1231(b)(3). “A
   particular social group must: (1) consist of persons who share a common
   immutable characteristic; (2) be defined with particularity; and (3) be socially
   visible or distinct within the society in question.” Gonzales-Veliz v. Barr, 938
   F.3d 219, 229 (5th Cir. 2019). Because Flores failed to offer any evidence
   that his immediate family is perceived as a distinct group within Mexican
   society, the BIA did not err in determining that his proposed social group was
   not cognizable. See Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 786 (5th
   Cir. 2016).
          Substantial evidence supports the BIA’s determination that Flores
   was not entitled to protection under the CAT because he failed to offer any
   evidence that public officials have participated in, consented to, or willfully
   ignored gang violence. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 494 (5th
   Cir. 2015).




                                          2
Case: 19-60747      Document: 00515817888          Page: 3   Date Filed: 04/12/2021




                                    No. 19-60747


          We review the denial of a remand for an abuse of discretion. Milat
   v. Holder, 755 F.3d 354, 365 (5th Cir. 2014).
          The BIA did not abuse its discretion in denying Flores’s request for a
   remand. Flores argues that the BIA abused its discretion in denying his
   request for a remand because his pro se status prevented him from
   understanding the legal requirements for defining a particular social group.
   Specifically, he asserts that with the assistance of counsel he would have also
   claimed membership in the particular social groups consisting of “family
   members of police officers,” “family members of victims murdered by
   cartels,” and “family members of Jamie Flores.” However, because Flores
   failed to identify any additional evidence that he would present on remand
   and because his testimony merely showed that his family was subjected to
   general criminal activity, he is unable to demonstrate any connection between
   his additionally proposed groups and any feared harm.
          Based upon the foregoing, the petition for review is DENIED.




                                         3